         Case 1:21-cv-10464-NMG Document 12 Filed 06/24/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


               Katrina Gaskins
                 Plaintiff


                     v.                                    Civil Action No. 21-cv-10464-NMG
               NewRez, LLC
                Defendant



                                 SETTLEMENT ORDER OF DISMISSAL


Gorton, D.J.

       The Court having been advised by counsel that this action has settled,


IT IS ORDERED that this action is hereby dismissed without costs and without prejudice to the


right of any party upon good cause shown within Sixty (60) days to reopen the action if


settlement is not consummated.




                                                           By the Court,

                                                           /S/ Leonardo T. Vieira
6/24/2021                                                  _____________________
Date                                                       Leonardo T. Vieira
                                                           Docket Clerk
